DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3, line 14
Amend "-nano-scale" to "nano-scale"

Claim 3, line 14
Amend "α'phase" to "α' phase"

Claim 3, line 19
Amend "are formed in subsequent sintering" in to "are formed in a subsequent sintering"

Claim 5, line 2
Delete "structure”

Claim 6, line 2
Delete "structure”

Claim 7, line 2
Delete "structure”

Claim 8, line 2
Delete "structure”

Claim 10, line 4
Amend "the alloy" to "the high-strength dual-scale titanium alloy"
Claim 10, line 7
Amend "the alloy" to "the high-strength dual-scale titanium alloy"


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art of US 2017/0137917 (US '917).
US '917 discloses a preparation method for a bimodal (dual scale) Ti-alloy (abstract) comprising steps of uniformly mixing elementary substance powders in proportion to a designed 2 and a β-Ti phase [0058]; thus, US '917 discloses designing their ingredients of the sintered alloy to a principle such that two crystalline phases, CoTi2 and a β-Ti phase, exist in the final sintered product based at least in part on the formulation of the alloy.  US '917 further discloses that the CoTi2 and β-Ti phase have different melting temperature peaks, 1125°C for the CoTi2 phase and 1180°C for the β- Ti phase [0049].  The starting melting temperature of the CoTi2 phase is 1080°C (Fig. 1) while the ending melting temperature of the β-Ti phase is 1200°C (Fig. 1).  US '917 further discloses a subsequent step of placing the homogeneously (uniformly) mixed powder [0016] in an inert-atmosphere protected [0027] ball mill for high-energy ball milling, until forming the alloy powder with a nano-crystalline or amorphous structure [0016], conducting thermal analyses of the ball milling alloy powders, confirming the characteristic temperature of the melting peak of the fcc phase with a low melting point and the characteristic temperature of β Ti with a high melting point in the alloy powder during the heating process, including the starting melting temperature, the peak melting temperature and the ending melting temperature ([0049]; Fig. 1).
However, US '917 does not disclose or suggest the sintering process comprising: increasing the temperature to a temperature lower than the initial melting temperature of the fcc phase with a lower melting point under a first sintering pressure, and sintering the alloy powder for densification; further increasing the temperature to a semisolid sintering temperature Ts, where the initial melting temperature of the melting peak of the fcc phase with a lower melting point≤Ts≤the initial melting temperature of the melting peak of the bcc β-Ti phase with a higher melting point, and cooling to room temperature under the second sintering pressure to obtain the 2 and ultrafine crystalline equiaxed fee MbTi2; or the alloy comprises a dual scale substrate and ultrafine crystalline fee MbTi2 twin crystals distributed along the boundary of the dual-scale substrate, and the dual-scale substrate comprises microcrystalline bcc β-Ti with nano-scale acicular martensite a phase distributed inside, as presently claimed.
Therefore, US '917 does not disclose or suggest the claimed invention.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.M./Examiner, Art Unit 1732                        
                                                                                                                                                                                
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732